Exhibit 10.1

August 24, 2017

Fiona Laird

Via hand delivery

 

Re: Separation Agreement and General Release

Dear Fiona:

Once you sign this letter, it will be the full agreement between you and Newell
Brands Inc. (“the Company”) on the terms of your separation from employment
(“Agreement”). By entering into this Agreement, neither you nor the Company
makes any admission of any failing or wrongdoing. Rather, we have merely agreed
to resolve amicably any existing or potential disputes arising out of your
employment with the Company.

1.        Your employment with the Company will be considered terminated
effective September 1, 2017 (“Separation Date”). Between the date of this letter
(“409A Separation from Service Date”) and the Separation Date, you will be
considered on an administrative leave of absence (“Administrative Leave
Period”). During your Administrative Leave Period, you will be expected to aid
in the transition of your work duties as requested by the Company. While you
will receive your current base pay and employee benefit coverage during the
Administrative Leave Period, you will not accrue vacation or other
seniority-based benefits, or be entitled to any increase in base pay (even if
previously scheduled) during the Administrative Leave Period. You will be
provided with any accrued but unused vacation in the next payroll after the
Effective Date (as defined below).

2.        In consideration of your acceptance of this Agreement, you will be
entitled to the following items:

 

  (a)

You will be eligible to receive severance pay of 52 weeks of pay at your present
base salary, less ordinary and necessary payroll deductions and tax
withholdings. This payment will be made in a lump sum in the first payroll after
the Effective Date of this Agreement, and no later than 60 days after the
Separation Date.

 

  (b)

As of the Separation Date, you shall no longer be eligible to participate in our
health and dental insurance plans as an active employee participant and your
Separation Date shall be considered a “qualifying event” for purposes of
triggering your right to continue your group health and dental insurance
pursuant to federal law (commonly referred to as “COBRA”). However, as
additional consideration for your acceptance of this Agreement, the Company will
continue, for a period of up to 12 months after the Separation Date, to offer
group health and dental insurance continuation coverage to you and, if
applicable, your dependents, at the same cost it charges its active employees
(which is less than the established COBRA premiums) if you: (i) elect COBRA;
(ii) pay the applicable premiums in a timely manner; and (iii) remain eligible
for COBRA continuation coverage. Thereafter, you will have the right (at your
sole cost) to continue COBRA coverage (if still eligible) by paying the full
amount of the established COBRA premiums for the duration of the applicable
COBRA period, if any. You will

 

-1-



--------------------------------------------------------------------------------

 

receive, under separate cover, information regarding your rights to such
continuation coverage. To the extent you are eligible for any retiree health
benefits offered from time to time by the Company, you may be enrolled in that
retiree health plan instead of COBRA continuation coverage, with the same effect
of ensuring you are charged the same cost for medical coverage that the Company
charges its active employees.

 

  (c)

You will be eligible to retain your mobile phone. The full value of this benefit
will be imputed to you as income and will be subject to all applicable tax
withholdings. You agree that you will coordinate with the Company’s IT team to
ensure that all Company data and confidential information is removed from the
device or devices prior to retention. You may decline this benefit if you so
choose to do so. You understand and agree that you remain solely liable for any
service-related expenses and charges associated with operating the device or
devices.

 

  (d)

You will be provided outplacement services through a service set up by the
Company. The scope of said services is within the sole discretion of the
Company. In order to be eligible for outplacement services, you must elect to
participate in such services within sixty (60) days of the Separation Date.

 

  (e)

You will receive your 2017 Management Bonus, prorated based on your base
earnings through the Separation Date. Your Management Bonus will not be subject
to any individual performance modifier, and the company performance modifier
will be applied. Your prorated Management Bonus will be paid at the same time
bonuses are paid to active employees, but no later than March 15, 2018.

 

  (f)

Non-vested restricted stock units or other awards granted under any Newell
employee stock plan will vest only as follows, subject to the approval of the
Organizational Development & Compensation Committee of the Board of Directors:

 

  a.

The unvested tranches of your Integration Grant (as defined in your offer
letter, granted 5/31/2016), 52,280 RSUs, will vest on their planned vesting
dates as if you remained employed.

  b.

Your 2016 LEAP grant (granted 5/31/2016), 39,601 RSUs, will vest on 5/31/2019 as
if you remained employed (subject to the satisfaction of any applicable
performance conditions).

  c.

Your 2017 LEAP grant (granted 2/9/2017) will be forfeited as of the Separation
Date.

 

  (g)

Except as stated above, all other benefits, bonuses, and compensation end on the
Separation Date. However, this Agreement does not affect any existing vested
rights that you may have in the Company’s bonus, deferred compensation, pension,
retirement, and/or 401(k) plans.

 

  (h)

Benefits provided under this Agreement are intended to be exempt from, or comply
with, Section 409A of the Internal Revenue Code (the “Code”), which is the law
that regulates severance pay. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred,

 

-2-



--------------------------------------------------------------------------------

 

accelerated, extended, paid out, or modified in a manner that would result in a
the imposition of additional tax under Code Section 409A. Although the Company
shall use its best efforts to avoid the imposition of taxation, interest, and
penalties under Code Section 409A, the tax treatment of the benefits provided
under this Agreement is not warranted or guaranteed. Neither the Company nor its
affiliates nor its or their directors, officers, employees, or advisers shall be
held liable for any taxes, interest, penalties, or other monetary amounts owed
by you or any other taxpayer as a result of this Agreement. All “nonqualified
deferred compensation” (within the meaning of Code Section 409A), including
without limitation any vested deferred compensation, will be payable in
accordance with the terms and conditions of the applicable plan based upon your
Code 409A Separation from Service in accordance with Code Section 409A and the
regulatory and other guidance promulgated thereunder.

3.        In consideration of the payments and benefits provided to you above,
to which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors, and assigns, hereby fully, finally, and unconditionally release and
forever discharge the Company and its parent, subsidiary, and affiliated
entities and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors, and assigns (collectively “Released Parties”), in their corporate,
personal, and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, waivable and/or enforceable under
any local, state, federal, or foreign common law, constitution, statute, or
ordinance which arise from or relate to your employment with the Company or the
termination thereof, or any past actions or omissions of the Company or any of
the Released Parties through the date you sign this Agreement. Specifically
included in this release is a general release which releases the Released
Parties from any claims, including without limitation claims under: (1) Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991
(race, color, religion, sex, and national origin discrimination); (2) the
Americans with Disabilities Act, as amended (disability discrimination); (3) 42
U.S.C. § 1981 (race discrimination); (4) the Age Discrimination in Employment
Act (29 U.S.C. §§ 621-624) (age discrimination); (5) 29 U.S.C. § 206(d)(1)
(equal pay); (6) Executive Order 11246 (race, color, religion, sex and national
origin discrimination); (7) Executive Order 11141 (age discrimination);
(8) Section 503 of the Rehabilitation Act of 1973 (disability discrimination);
(9) Employee Retirement Income Security Act of 1974, as amended; (10) the
Occupational Safety and Health Act; (11) the Ledbetter Fair Pay Act; (12) the
Family and Medical Leave Act; (13) the Genetic Information and
Non-Discrimination Act; (14) the Uniformed Service Employment and Reemployment
Rights Act; (15) the Worker Adjustment and Retraining Notification Act; and
(16) other similar federal, state, and local anti-discrimination and other
employment laws, and where applicable, any rights and claims arising under the
law and regulations administered by California’s Department of Fair Employment
and Housing. You further acknowledge that you are releasing, in addition to all
other claims, any and all claims based on any retaliation, tort, whistle-blower,
personal injury, defamation, invasion of privacy, retaliatory discharge,
constructive discharge, or wrongful discharge theory; any and all claims based
on any oral, written, or implied contract or on any contractual theory; any and
all claims based on any public policy theory; any and all claims for severance
pay, supplemental unemployment pay, or other separation pay, including but not
limited to claims under the Newell Rubbermaid Severance Plan, Newell Rubbermaid
Supplemental Unemployment Pay Plan, or the Newell Rubbermaid Excess Severance
Plan; any and all claims related to the Company’s use of your image, likeness,
or photograph; and any and all claims based on any other federal, state, or
local

 

-3-



--------------------------------------------------------------------------------

Constitution, regulation, law (statutory or common), or other legal theory, as
well as any and all claims for punitive, compensatory, and/or other damages,
back pay, front pay, fringe benefits, and attorneys’ fees, costs, or expenses.
Nothing in this Agreement and Release, however, is intended to waive your
entitlement to vested benefits under any 401(k) plan or other benefit plan
provided by the Company. Finally, the above release does not waive claims that
you could make, if available, for unemployment compensation, workers’
compensation, or claims that cannot be released by private agreement.

You further acknowledge and agree that you have not filed, assigned to others
the right to file, nor are there pending, any complaints, charges, or lawsuits
by or on your behalf against the Company or any Released Party with any
governmental agency or any court. Nothing herein is intended to or shall
preclude you from filing a complaint and/or charge with any appropriate federal,
state, or local government agency, reporting or providing information to said
agency, or cooperating with said agency in its investigation; however, you
understand and agree that you shall not be entitled to and expressly waive any
right to personally recover against any Released Party in any action brought
against any Released Party by any governmental agency, you give up the
opportunity to obtain compensation, damages, or other forms of relief for
yourself other than that provided in this Agreement, without regard as to who
brought said complaint or charge and whether the compensation, damages, or other
relief is recovered directly or indirectly on your behalf, and you understand
and agree that this Agreement shall serve as a full and complete defense by the
Company and the Released Parties to any such claims. This Agreement, however,
does not limit your right to receive a reward for information provided to any
government agencies.

5.        You understand and agree that this Agreement contemplates and
memorializes an unequivocal, complete, and final dissolution of your employment
relationship with the Company, and that, therefore, you have no automatic right
to be reinstated to employment with or rehired by the Company, and that in the
future, the Company and its affiliated and related entities and their successors
and assigns shall have no obligation to consider you for employment, although it
may voluntarily choose to do so.

6.        You agree to return to the Company all of the Company’s property,
including, without limit, any electronic or paper documents and records and
copies thereof that you received or acquired during your employment containing
confidential Company information and/or regarding the Company’s practices,
procedures, trade secrets, customer lists, or product marketing, and that you
will not use the same for your own purpose. You further agree to return Brad
Turner any and all hard copies of any documents which are the subject of a
document preservation notice or other legal hold and to notify Brad Turner of
the location of any electronic documents which are subject to a legal hold.

7.        Unless required or otherwise permitted by law, you further agree that
you will not disclose to any person, firm, or corporation or use for your own
benefit any information regarding the terms of this Agreement or the amount of
severance pay being paid pursuant to this Agreement, except that you may
disclose this information to your spouse and your attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for them to
render professional services to you; provided that you first advise them of this
confidentiality provision and they also agree to maintain the confidentiality of
the severance pay and benefits and terms of this Agreement.

8.        When permitted by applicable law, you agree that in the event that you
breach any of your obligations under this Agreement or any of the surviving
obligations set forth in Section 13 below, the Company is entitled to stop any
of the payments or other consideration to be provided to you pursuant to
Paragraph 2 of this Agreement, including but not limited your severance pay
and/or your COBRA

 

-4-



--------------------------------------------------------------------------------

subsidy and to recover any payments or other consideration already paid you.
This includes, when allowed by applicable law, the return by you of any
severance pay and the value of other benefits already paid to you pursuant to
this Agreement prior to your proceeding with any claim in court against any of
the Released Parties. You further agree that in the event you breach this
Agreement, the Company shall be entitled to obtain any and all other relief
provided by law or equity including the payment of its attorneys’ fees and
costs.

9.        It is agreed that neither you nor the Company, nor any of its
officers, directors, or employees, make any admission of any failing or
wrongdoing or violation of any local, state, or federal law by entering into
this Agreement, and that the parties have entered into this Agreement simply to
resolve your employment relationship in an amicable manner. While considering
this Agreement and at all times thereafter, you agree to act in a professional
manner and not make any disparaging or negative statements regarding the Company
or its affiliated companies and its and their officers, directors, and
employees, or its and their products or to otherwise act in any manner that
would damage their business reputation. Nothing in this non-disparagement
provision is intended to limit your ability to provide truthful information to
any governmental or regulatory agency or to cooperate with any such agency in
any investigation.

10.        You agree, upon reasonable notice, to advise and assist the Company
and its counsel in preparing such operational, financial, and other reports, or
other filings and documents, as the Company may reasonably request, and
otherwise cooperate with the Company and its affiliates with any request for
information. You also agree to assist the Company and its counsel in prosecuting
or defending against any litigation, complaints, or claims against or involving
the Company or its affiliates. The Company shall pay your necessary travel costs
and expenses in the event it requires you to assist it under this Paragraph.

11.        You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.

12.        Subject to Section 13 below, any agreement, policy, or practice
relating to severance benefits or monies to be paid to you upon your termination
from employment with the Company is expressly rendered null and void by this
Agreement.

13.        Unless specifically voided herein, the provisions of any agreement
that you have previously entered into with the Company or its affiliated or
related entities that by their terms extend past your Separation Date, including
the non-competition, confidentiality and non-solicitation provisions of your
Employment Security Agreement and the confidentiality and non-solicitation terms
of your equity award agreements, remain in full force and effect.

14.        You agree to submit all outstanding expenses no later than
September 8, 2017. The Company agrees to reimburse you for qualified,
reimbursable expenses incurred by you through the Separation Date which have not
yet been reimbursed and which are submitted within this time period and
permitted pursuant to the Company’s standard policies and procedures relating to
reimbursement of expenses. You understand and agree that failure to submit your
expenses per this Paragraph will result in denial of your claim for
reimbursement and that you will be personally responsible for any charges not
covered.

 

-5-



--------------------------------------------------------------------------------

15.        You acknowledge and agree that it is your responsibility to make a
timely report of any the Company injury or illness and that you have reported to
HR any the Company injury or illness that occurred up to and including through
your last day of employment.

16.        You acknowledge and agree that the releases set forth above are in
accordance with and shall be applicable to, without limitation, any claims under
the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, and that in accordance with these laws, you are hereby advised
in writing to consult an attorney prior to accepting and executing this
Agreement. You have twenty-one (21) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those twenty-one (21) days. You agree that if you elect to sign this
Agreement before the end of this twenty-one (21) day period, it is because you
freely chose to do so after carefully considering its terms.

If you accept the terms of this Agreement, please date and sign this letter and
return it via email to Brad Turner. Once you execute this Agreement, you have
seven (7) days in which to revoke in writing your acceptance by providing the
same to Brad Turner, and such revocation will render this Agreement null and
void. If you do not revoke your acceptance in writing and provide it to HRSD by
midnight on the seventh (7th) day, this Agreement shall be effective the day
after the seven (7) day revocation period has elapsed (“Effective Date”).

Sincerely,

/s/ Michael B. Polk

Michael B. Polk

Chief Executive Officer

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.

 

Dated: August 24, 2017

  Name:  

/s/ Fiona C. Laird

    Fiona C. Laird

 

-6-